Citation Nr: 9927733	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  92-55 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Whether there has been a timely appeal of the 10 percent 
rating for irritable bowel syndrome with history of peptic 
ulcer disease, hiatal hernia with gastroesophageal reflux, 
and Schatzki's ring assigned in the March 1996 RO rating 
decision.

2.  Whether there has been a timely appeal of the May 20, 
1988, effective date assigned for service connection of the 
irritable bowel syndrome with history of peptic ulcer 
disease, hiatal hernia with gastroesophageal reflux, and 
Schatzki's ring in the March 1996 RO rating decision.

3.  Whether the bilateral factor under 38 C.F.R. § 4.26 
applies to the compensable ratings for residuals of frostbite 
of the feet and hands from October 1, 1986, through August 
12, 1993.


REPRESENTATION

Appellant represented by:	William G. Smith, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1943 to December 
1945.  He was a prisoner of war (POW) of the German 
government from May 8, 1944 to April 29, 1945.

This case came to the Board of Veterans' Appeals (Board) from 
June 1989 and later RO decisions that denied service 
connection for GI (gastrointestinal) disorders and the 
application of the bilateral factor under 38 C.F.R. § 4.26 
for the two 10 percent ratings for the residuals of frozen 
feet and hands.  A September 1992 Board decision denied 
service connection for peptic ulcer disease and the 
application of the bilateral factor under 38 C.F.R. § 4.26 
for the two compensable ratings for the residuals of frozen 
feet and hands.  The veteran then appealed to the United 
States Court of Appeals for Veterans Claims (Court) (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999), and he appointed William G. Smith, attorney, as his 
representative in connection with the claims.

In an April 1994 joint motion to the Court, the parties 
requested that the September 1992 Board decision be remanded 
for further development and readjudication, including 
resolution of various unadjudicated claims.  In a May 1994 
order, the Court vacated the September 1992 Board decision 
and granted the parties' motion.  In May 1994, the Court 
entered judgment.

In a June 1994 letter, the Board asked the veteran's attorney 
whether he wanted to submit additional argument.  In August 
1994, the Board remanded the case to the RO for additional 
development.


A March 1996 RO rating decision adjudicated various claims 
and granted service connection for irritable bowel syndrome 
with history of peptic ulcer disease, hiatal hernia with 
gastroesophageal reflux, and Schatzki's ring, and assigned a 
10 percent rating for this condition, effective from May 20, 
1988.  Since service connection has been granted for the 
claimed GI condition, this issue is no longer for appellate 
consideration.  The March 1996 RO rating decision also 
deferred action on various issues, including the issues of 
entitlement to increased ratings for the frostbite of the 
hands and feet, each then rated 10 percent.

In May 1996, the veteran disagreed with the evaluation 
assigned for the irritable bowel syndrome with history of 
peptic ulcer disease, hiatal hernia with gastroesophageal 
reflux, and Schatzki's ring; and the May 20, 1988, effective 
date assigned for the grant of service connection for this 
condition.  A March 1997 RO rating decision denied higher 
ratings for the frostbite of the hands and feet, denied a 
higher rating for the GI condition, and denied an effective 
date earlier than May 20, 1988, for the grant of service 
connection for the GI disorder.  A supplemental statement of 
the case was sent to the veteran at that time concerning 
these issues.  An April 1998 RO rating decision granted 
service connection for peripheral neuropathy of the right and 
left legs, assigned 10 percent ratings for each leg, 
effective from August 12, 1993, and applied the bilateral 
factor (1.9 percent) for the two 10 percent ratings from that 
date.  This rating decision also assigned four separate 
10 percent evaluations for frostbite of the right foot, left 
foot, right hand, and left hand, effective from January 12, 
1998, and applied the bilateral factor (4.7 percent) to the 
six 10 percent ratings for disabilities of the hands, legs, 
and feet, effective from January 1998.  


A review of the record does not show that a notice of 
disagreement has been submitted with a rating decision that 
adjudicated the issue of entitlement to a higher rating for 
frostbite of the hands and feet.  Therefore, this matter is 
not for appellate consideration.  

The record does not reveal that a substantive appeal has been 
submitted with regard to the issues of entitlement to an 
increased evaluation for the GI condition and entitlement to 
an effective date earlier than May 20, 1988, for the grant of 
service connection for this condition.  Hence, the Board has 
classified these 2 issues as shown on the cover page of this 
decision and will discuss them in the remand portion of this 
decision.

A report of telephone contact between the veteran and a VA 
representative in February 1997 shows that the veteran 
claimed service connection for hearing loss.  This claim has 
not been adjudicated by the RO and it will not be addressed 
by the Board.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  An unappealed December 1987 RO rating decision granted 
service connection for frostbite of the feet and hands, and 
assigned 10 percent evaluations for each condition without 
application of the bilateral factor.

2.  A June 1989 RO rating decision denied increased 
evaluations for the frostbite of the feet and hands, 
continued the 10 percent evaluations for these conditions, 
and did not apply the bilateral factor. 

3.  Subsequent rating decisions granted service connection 
and compensable ratings for independent disabilities of the 
upper and lower extremities, effective November 29, 1987 
(upper) and August 12, 1993 (lower).


CONCLUSIONS OF LAW

1.  The December 1987 rating decision did not contain CUE 
(clear and unmistakable error) for failing to apply a 
bilateral factor to the compensable evaluations for the 
frostbite of the feet and hands.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.105(a), 4.26, 4.104, Code 7122 (as in 
effect prior to January 12, 1998); VA Adjudication Procedure 
Manual M21-1, Chap. 49,  20(c)(2) (Change 405, September 5, 
1985).

2.  The bilateral factor computation should include the 10 
percent rating for frostbite of the hands from November 29, 
1987, the effective date of the 20 percent rating for 
traumatic arthritis of the right shoulder.  Id.

3.  The bilateral factor computation should include the 10 
percent rating for frostbite of the feet from August 12, 
1993, the effective date for the separate 10 percent ratings 
for peripheral neuropathy of the right and left legs.  Id.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application of the Bilateral Factor

The veteran's assertions in this appeal and his testimony at 
a hearing in May 1992 are to the effect that the December 
1987 and June 1989 RO rating decisions contained CUE for 
failing to apply the provisions of 38 C.F.R. § 4.26, the 
"bilateral factor," to the two 10 percent ratings for the 
frostbite of the feet and hands.  (As the June 1989 rating 
decision was timely appealed, it is not necessary that the 
veteran show CUE; that decision has not become final.)  He 
has submitted copies of RO rating decisions concerning other 
veterans that show the bilateral factor was applied to the 
compensable evaluations of paired extremities of the feet in 
those other cases.


A review of the record shows that the December 1987 RO rating 
decision granted service connection for frostbite of the 
hands and frostbite of the feet, and assigned separate 
10 percent evaluations for these 2 conditions without 
application of the bilateral factor.  The 10 percent 
evaluations were assigned effective from October 1, 1986.  

The June 1989 RO rating decision denied increased evaluations 
for the frostbite of the hands and feet.  The 10 percent 
evaluations for these conditions were continued without 
application of the bilateral factor. 

At the time of the December 1987 RO rating decision, service 
connection was also in effect for a low back disorder and 
anxiety reaction.  At the time of the June 1989 RO rating 
decision, service connection was in effect for lumbosacral 
strain, anxiety reaction, and a cervical spine disorder.

When the Board last addressed this issue, in its September 
1992 decision (since vacated), the only service-connected 
disabilities of the veteran's extremities were frostbite of 
the hands, rated 10 percent disabling, and frostbite of the 
feet, also rated 10 percent disabling.  The Board found that 
in calculating the combined rating for all the veteran's 
service-connected disabilities, the bilateral factor, 
38 C.F.R. § 4.26, should not be applied.  The reason given 
was that the veteran did not have partial disability of 
compensable degree in each of two paired extremities.

Since then, various rating decisions by the RO have changed 
the picture substantially:

The rating decision of March 3, 1997, granted service 
connection for traumatic arthritis of the right 
shoulder, rated 20 percent disabling, effective November 
29, 1987. 

The rating decision of March 3, 1997, granted service 
connection for right leg neuropathy, rated 10 percent 
disabling, effective August 12, 1994. 

The rating decision of March 3, 1997, granted service 
connection for left leg neuropathy, rated 10 percent 
disabling, effective August 12, 1994. 

The rating decision of April 30, 1998, granted service 
connection for arthritis of the knees, effective August 
12, 1993.

The rating decision of April 30, 1998, granted earlier 
effective dates for the two 10 percent ratings for 
neuropathy of the legs, August 12, 1993 (formerly 1994).

The rating decision of April 30, 1998, revised the 
previous 10 percent ratings for frostbite of the hands 
and feet, granting separate 10 percent ratings for each 
hand and each foot, effective January 12, 1998.

The rating decision of April 30, 1998, applied the 
bilateral factor as follows:  1.9 percent from August 
12, 1993 (combining the two 10 percent ratings for 
peripheral neuropathy of each leg); and 4.7 percent from 
January 12, 1998 (combining the two 10 percent 
neuropathy ratings and the four 10 percent ratings for 
frostbite).

The "bilateral factor" is a creation of 38 C.F.R. § 4.26:

When a partial disability results from 
disease or injury of both arms, or of 
both legs, or of paired skeletal muscles, 
the ratings for the disabilities of the 
right and left sides will be combined as 
usual, and 10 percent of this value will 
be added (i.e., not combined) before 
proceeding with further combinations, or 
converting to degree of disability. The 
bilateral factor will be applied to such 
bilateral disabilities before other 
combinations are carried out and the 
rating for such disabilities including 
the bilateral factor in this section will 
be treated as 1 disability for the 
purpose of arranging in order of severity 
and for all further combinations. For 
example, with disabilities evaluated at 
60 percent, 20 percent, 10 percent and 10 
percent (the two 10's representing 
bilateral disabilities), the order of 
severity would be 60, 21 and 20. The 60 
and 21 combine to 68 percent and the 68 
and 20 to 74 percent, converted to 70 
percent as the final degree of 
disability.
(a) The use of the terms "arms" and 
"legs" is not intended to distinguish 
between the arm, forearm and hand, or the 
thigh, leg, and foot, but relates to the 
upper extremities and lower extremities 
as a whole. Thus with a compensable 
disability of the right thigh, for 
example, amputation, and one of the left 
foot, for example, pes planus, the 
bilateral factor applies, and similarly 
whenever there are compensable 
disabilities affecting use of paired 
extremities regardless of location or 
specified type of impairment.
(b) The correct procedure when applying 
the bilateral factor to disabilities 
affecting both upper extremities and both 
lower extremities is to combine the 
ratings of the disabilities affecting the 
4 extremities in the order of their 
individual severity and apply the 
bilateral factor by adding, not 
combining, 10 percent of the combined 
value thus attained.
(c) The bilateral factor is not 
applicable unless there is partial 
disability of compensable degree in each 
of 2 paired extremities, or paired 
skeletal muscles.

The veteran's claim that there is CUE in the December 1987 
and June 1989 RO rating decisions for failing to apply the 
bilateral factor to the compensable evaluation for frostbite 
of the hands and feet is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  

A 10 percent evaluation is warranted for the residuals of 
unilateral frozen foot (immersion foot) or bilateral frozen 
feet (immersion feet) with mild symptoms and chilblains.  A 
20 percent evaluation for residuals of unilateral frozen foot 
requires persistent moderate swelling, tenderness, redness, 
etc.  A 30 percent evaluation is warranted for bilateral 
frozen feet with persistent moderate swelling, tenderness, 
redness, etc.  38 C.F.R. § 4.104, Code 7122, effective prior 
to January 12, 1998.

A 10 percent evaluation is warranted for residuals of cold 
injury with pain, numbness, cold sensitivity or arthralgia.  
A 20 percent rating requires pain, numbness, cold sensitivity 
or arthralgia plus tissue loss, nail abnormalities, color 
changes, local impaired sensation, hyperhidrosis or X-ray 
abnormalities (osteoporosis, subauricular punched out lessons 
or osteoarthritis) of affected parts.   Note (1):  
Amputations of fingers or toes, and complications such as 
squamous cell carcinoma at the site of a cold injury or 
peripheral neuropathy should be separately evaluated under 
other diagnostic codes.  Note (2):  Each affected part (hand, 
foot, ear, nose) will be separately evaluated and ratings 
combined, if appropriate, in accordance with 38 C.F.R. 
§§ 4.25 and 4.26.  38 C.F.R. § 4.104, Code 7122, effective as 
of January 12, 1998.

Previous determinations of the RO are final and binding, 
including decisions as to the degree of disability, and will 
be accepted as correct in the absence of CUE.  38 C.F.R. 
§ 3.105(a).  CUE is a very specific and rare kind of error; 
it is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  To 
find CUE, the correct facts, as they were known at the time, 
must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighed or evaluated 
will not suffice) or the law in effect at the time was 
incorrectly applied; the error must be undebatable and of a 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and a 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication,  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993); Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992).

Since the December 1987 and June 1989 RO rating decisions, 
service connection has been granted for traumatic arthritis 
of the right shoulder and a 20 percent evaluation was 
assigned for this condition retroactive to November 1987.  
The shoulder disability in this case affects motion of the 
arm and should be considered an independently ratable 
condition of an upper extremity under the provisions of 
38 C.F.R. § 4.26, and the veteran is entitled to a 
retroactive application of the bilateral factor, from 
November 1987, for partial disability of both arms based on 
the 20 percent evaluation for the right shoulder disability 
and the 10 percent evaluation for frostbite of the hands.  
This comports with VA Adjudication Procedure Manual M21-1, 
Part VI,  3.27(c)(2):

The bilateral factor is for application when a 
specific diagnostic code provides an evaluation for 
a bilateral condition (for example, 30 percent for 
bilateral flat feet under DC 5276) and there is an 
independently ratable condition in one of the 
involved extremities (such as 20 percent for left 
leg muscle damage under DC 5311).

The same language is found in earlier versions.  See VA 
Adjudication Procedure Manual M21-1, Chap. 49,  20(c)(2) 
(Change 405, September 5, 1985).  As applicable in this case, 
it means that the (pre-1998) 10 percent ratings for the 
bilateral hands and feet are to be included in computation of 
a bilateral factor from the effective date of the award of a 
compensable rating for any other disability of an affected 
extremity.  That is, the bilateral factor computation should 
include the 10 percent rating for frostbite of the hands from 
November 29, 1987, the effective date of the 20 percent 
rating for traumatic arthritis of the right shoulder (rating 
decision March 3, 1997).  The bilateral factor computation 
should include the 10 percent rating for frostbite of the 
feet from August 12, 1993, the effective date for the 
separate 10 percent ratings for peripheral neuropathy of the 
right and left legs (rating decision April 30, 1998).

These conclusions do not require a finding of CUE in the 1987 
or 1989 rating decisions, because they are predicated on 
additional awards made by rating decisions within the appeal 
period.

The remaining questions before the Board are (1) whether the 
bilateral factor should have been applied to the 10 percent 
ratings then in effect for frostbite of the hands and feet 
from October 1, 1986, to November 29, 1987; and (2) whether 
the bilateral factor should include the 10 percent rating for 
frostbite of the feet from November 29, 1987, to August 12, 
1993.  The Board notes that neither the May 1994 Joint Motion 
to Remand, nor the May 1994 Order of the Court granting that 
motion and incorporating it by reference, mentions the 
bilateral factor issue.  Nevertheless, as the Court's Order 
vacated the entire September 1992 Board decision, the issue 
remains unresolved.

Subsection (c) of 38 C.F.R. § 4.26 provides that

The bilateral factor is not applicable 
unless there is partial disability of 
compensable degree in each of 2 paired 
extremities, or paired skeletal muscles.

The Board finds no ambiguity here.  Application of the 
bilateral factor does not occur until each arm, or each leg, 
is the site of a separately compensable disability.  VA 
Adjudication Procedure Manual M21-1 provides the exception 
where there is one such disability together with a 
"bilateral" disability that is also compensable.  In other 
words, there must be at least 2 rated disabilities affecting 
paired extremities.  That is not the case with respect to the 
October 1986-November 1987 period when the only service-
connected disabilities were the frostbite residuals, which 
were rated correctly as "bilateral" disabilities.  During 
the time in question, Diagnostic Code 7122 was silent as to 
application of the bilateral factor (it was amended in 1998 
as previously described), while the preceding Diagnostic Code 
(7121, Phlebitis or thrombophlebitis) contained a Note 
indicating that the bilateral factor was to be applied.  This 
further suggests that the bilateral factor was not to be 
applied to cases rated under Diagnostic Code 7122.

Nor is there an apparent basis for inclusion of the 10 
percent rating for the feet in computing the bilateral factor 
from November 1987 to August 1993.  During that time, there 
was not a partial disability of compensable degree in each 
lower extremity.

Under these circumstances, the Board finds no basis to revise 
the June 1989 rating decision, and finds no CUE in the 
December 1987 rating decision.  Earlier application of the 
bilateral factor is granted on the basis of later rating 
decisions, however, to the extent described herein.


ORDER

The bilateral factor computation should include the 10 
percent rating for frostbite of the hands from November 29, 
1987.  To this extent the appeal is granted.

The bilateral factor computation should include the 10 
percent rating for frostbite of the feet from August 12, 
1993.  To this extent the appeal is granted.

Computation of the bilateral factor may not include the 10 
percent rating for frostbite of the hands prior to November 
29, 1987, or frostbite of the feet prior to August 12, 1993.  
To this extent the appeal is denied.


REMAND

The March 1996 RO rating decision granted service connection 
for irritable bowel syndrome with history of peptic ulcer 
disease, hiatal hernia with gastroesophageal reflux, and 
Schatzki's ring, and assigned a 10 percent rating for this 
condition, effective from May 20, 1988.  The veteran 
disagreed with the evaluation and the effective date assigned 
for this condition, and a supplemental statement of the case 
was issued in March 1997.  He did not submit a substantive 
appeal with these matters.  

In view of the above, the Board has classified the issues as 
whether timely appeals were filed for the requested benefits.  
Under the circumstances, the veteran should be sent an 
appropriate supplemental statement of the case that includes 
the 

provisions for filing a notice of disagreement and 
substantive appeal.  38 U.S.C.A. § 7105 (West 1991).  Marsh 
v. West, 11 Vet. App. 468 (1998).

Accordingly, the case is REMANDED to the RO for the following 
actions:

The RO should provide the veteran and his 
representative with an appropriate 
supplemental statement of the case with 
regard to the issues of whether there has 
been a timely appeal of the 10 percent 
rating for irritable bowel syndrome with 
history of peptic ulcer disease, hiatal 
hernia with gastroesophageal reflux, and 
Schatzki's ring assigned in the March 
1996 RO rating decision and whether there 
has been a timely appeal of the May 20, 
1988, effective date assigned for service 
connection for the irritable bowel 
syndrome with history of peptic ulcer 
disease, hiatal hernia with 
gastroesophageal reflux, and Schatzki's 
ring in the March 1996 RO rating 
decision.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

